Title: Alexander Hamilton and Josiah Ogden Hoffman to Richard Varick, Jacob Radcliff, and Anthony Dey, 3 May 1804
From: Hamilton, Alexander,Hoffman, Josiah Ogden
To: Varick, Richard,Radcliff, Jacob,Dey, Anthony



New York, May 3, 1804.
Gentlemen:

Having attentively considered the subject of your letter of the 19th April last, and the questions submitted to us, we shall now communicate the result of our reflections on the several questions in the order they are stated.
Question 1. Have the Corporation of New York any title to the land under the water of Hudson’s River opposite to and adjoining Powles Hook?
Answer.
Comparing the provisions in the different parts of the Charter of New York, with each other, we are of opinion that the Corporation of this City have no right of Soil in or title to the land, under the water to and adjoining Powles Hook.
2. Are not the covenants contained in the drafts submitted and marked No. 1, proper on the part of the proprietors and valid in law?
3. Will not deeds according to the draft No. 2 be also proper and valid?
Answer.
We judge it proper to answer these questions together as the proposed draft of a deed No. 1, and considering them in connection with our opinion, they are proper and valid in law.
4. Will not the execution of the plan, proposed by the agreement and Deed above mentioned, afford an adequate security to purchasers?
Answer.
Confiding in the faithful executions of the plan, proposed by the proprietors, we think there will result an adequate security to purchasers. We are Gentlemen,
Yr. Obt. Svts.

A. Hamilton,
Jos. Ogden Hoffman.
Richard Varick,Jacob Radcliff,Anthony Dey.

